Case 5:18-cr-00258-EJD Document 619-13 Filed 12/04/20 Page 1 of 3




      Exhibit 11
       Case 5:18-cr-00258-EJD Document 619-13 Filed 12/04/20 Page 2 of 3



                                                  U.S. Department of Justice
                                                  United States Attorney
                                                  Northern District of California


                                                150 Almaden Boulevard, Suite 900         (408) 535-5061
                                                San Jose, California 95113          FAX (408) 535-5066




                                                  May 16, 2019


VIA EMAIL

Lance Wade
Williams & Connolly LLP
725 12th Street, NW
Washington, DC 20005
lwade@wc.com


               Re:     United States v. Elizabeth Holmes and Ramesh Balwani
                       CR18-00258 EJD

Mr. Wade:

       I write in response to your letter dated May 3, 2019 regarding the ongoing filter team
review of documents produced by Theranos before its dissolution. This letter will provide an
update on the current status of the review and invite your input on upcoming phases of the
process.

         As you know, before Theranos shut down operations, it made a production of documents
to the government in response to a subpoena served several months earlier. Leading up to that
production, Theranos represented to the government that it did not have the resources to conduct
a full privilege review of those documents. Accordingly, the government permitted Theranos to
withhold from that production documents that hit on terms from a privilege filter generated by
the company based on its familiarity with the documents and its knowledge of the attorneys and
law firms with whom it had worked. I am including with this letter an Excel table provided by
Theranos, which I understand to contain the final set of terms they used in withholding
potentially privileged documents.

       After running its privilege filter, Theranos produced approximately 274,000 documents,
which we have maintained in a secure database to which the trial team has no access. A filter
team has taken the following steps in reviewing those documents:

           The filter team first ran the 400+ search terms provided by Theranos to confirm that
            documents containing those terms had been withheld. This search hit on
            approximately 23,000 documents, which were set aside for secondary review.
           Focusing on the remaining 251,000 documents, the filter team used search terms to
            isolate the documents with the lowest risk of containing privileged information.
            Specifically, the filter team searched for and set aside the following:


                                                 1
       Case 5:18-cr-00258-EJD Document 619-13 Filed 12/04/20 Page 3 of 3



               o Emails and other documents including Holmes’s or Balwani’s Theranos email
                   addresses;
               o Emails and other documents including David Boies’s personal or firm email
                   addresses;
               o Emails and other documents including the names or email addresses of in-
                   house lawyers Heather King and Brad Arington; and
               o Emails and other documents containing generic terms that might indicate
                   privileged material, including: “attorney,” “lawyer,” “counsel,” “privilege,”
                   “work product,” “common interest,” and “joint defense”
          After excluding the documents described above along with their families, the filter
           team was left with approximately 140,000 documents, and concluded that the risk of
           privileged material appearing in this set was negligible.
          To confirm the absence of privileged materials in set of 140,000, filter team members
           reviewed a representative sample of that set totaling approximately 17,000
           documents. In that review, the filter team did not identify any documents containing
           suspected privileged material, validating the search-term based approach used to clear
           these documents.

       The filter team is now preparing the above 140,000 documents for transmittal to defense
counsel, When you receive those documents, please review them and contact the filter team
immediately if you believe that the set contains any material implicating a privilege held by
Holmes or Balwani. Your point of contact for the filter team will be AUSA Ross Weingarten,
who can be reached at ross.weingarten@usdoj.gov.

         The information supplied by Theranos has been sufficient for this initial phase of the
filter review, but we welcome input from the defense on upcoming phases, which will focus on
communications to and from Holmes and Balwani, communications involving David Boies and
in-house attorneys, and other documents containing generic terms sometimes associated with
privileged information. If there is any information you would like to provide the filter team in
connection with the upcoming review, please feel free to contact AUSA Weingarten.

       Should you have any questions in the meantime, do not hesitate to reach out to me by
phone or email.



                                                            Very truly yours,

                                                            ADAM A. REEVES
                                                            Attorney for the United States

                                                            /s/
                                                            JOHN C. BOSTIC
                                                            Assistant United States Attorney


CC (via email): Jeffrey Coopersmith (counsel for Ramesh Balwani)




                                                2
